Title: To Thomas Jefferson from William Tatham, 20 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            Lynhaven 20th. July 1807.10. O.Clock (Morning)
                        
                        I have just this moment returned from the Coast & Inlet, where I have been my usual reconoitering rounds.
                        Two Ships of the British force, & two of their tenders, under-sail, as usual, (the Ships remaining at
                            Anchor in this Bay) are all that I have discovered. The Schooner lays still at the Cape which was there two nights ago,
                            with her boat along side; & has much the appearance of a Carolina Coaster, waiting for a wind.
                        I have seen a Moses Williams a fine old Continental Soldier, who farms a large plantation joining the Inlet:
                            he relates (which I have not been told before) that the next morning after Capturing the Boat & Officers I have
                            mentioned in my late communications, a tender came near the shore, & that a Lieutenant of the British Navy got into her
                            boat, & came within about two hundred & fifty yards of the beach, shewing a desire to speak with the party.—He
                            (Williams) undertook to go down, & hear what he wanted. He demanded whether the Boat Officers & Men were to be
                            released from their Captivity; alledging that the two nations were not at war; & asked why our people fired on their
                            boat. Williams asked him why they fired upon the Chesapeake, did he call that an Act of War; or by what name did he
                            distinguish it?
                        He replied that we detained their men, & they had used force. Williams urged that they had detained ten
                            of ours for every one we had of theirs, if that had been the fact; and yet we had not used force to
                            take them away. The Officer said that our men had enlisted; to which Williams replied in that particular we were at least
                            equal, for none of theirs were impressed or forced into their
                            Service, and that he wished to know what business any of them could have on shore, when they had seen the Presidents
                            proclamation, ordering them out of our Waters.—He assured them, also, that there was not an old Planter in the Country
                            that would not enforce that proclamation by putting a ball through any of them who set a foot on shore. That, as to their
                            boat (then in his possession) on their officers and men he could only act as the Commanding Officer directed & that they
                            had best send to General Mathews at Norfolk.
                  I have the honor to be &c,
                        
                            Wm Tatham
                     
                        
                        
                            P.S.—I shall set out to Norfolk immediately, to confer with Commodore Decatur touching the expediency of
                                sending my Whale Boat toward Smiths Island: I am not informed whether Government have any one they can depend on at
                                lake Charles. I shall return to my duty on this Station, as speedily as possible.
                        
                        
                            W.T.
                        
                    